                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

DEANA ALLEN                                                                      PLAINTIFF


V.                                  CASE NO. 5:17-CV-05190


NANCY A. BERRYHILL, Acting Commissioner                                       DEFENDANT
Social Security Administration

                                  OPINION AND ORDER

       Currently before the Court is the Report and Recommendation ("R&R") (Doc. 13)

of the Honorable Erin L. Wiedemann, Chief United States Magistrate Judge for the

Western District of Arkansas, filed in this case on September 7, 2018. Plaintiff Deana

Allen requests judicial review of the decision to deny her claims for a period of disability

and disability insurance benefits ("D18") and supplemental social security income ("SSI")

benefits under the provisions of Titles 11 and XVI of the Social Security Act.

       The Magistrate Judge recommends affirming the Administrative Law Judge's

("ALJ") determination that Allen is not entitled to DIB and SSI benefits. In Plaintiffs

objections, she argues that the ALJ engaged in "impermissible medical conjecture" in

giving little weight to the medical opinions of Dr. William Kendrick, Plaintiffs treating

physician. (Doc. 14 at 2). Plaintiffs objection specifically pertains to the ALJ giving little

weight to Dr. Kendrick's interpretation of Plaintiffs lumbar MRI, while affording great

weight to the opinion of the state agency's medical consultants. Id.

       In light of Allen's objections, the Court has undertaken a de nova review of the

record, and after doing so, finds that the Objections offer neither fact nor law justifying




                                              1
